          Case 1:17-cv-02041-RJL Document 42 Filed 10/03/18 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                    )
  MIKHAIL FRIDMAN, PETR AVEN, and                   )
  GERMAN KHAN,                                      )
                                                    )
                                Plaint(ffs,         )   CaseNo. l:I7~cv-0204I (RJL)
                                                    )
                        v.                          )
                                                    )
  BEAN LLC (a/Ic/a FUSION GPS) and                  )
  GLENN SIMPSON,                                    )
                                                    )
                              Defendants.           )
                                                    )

                STIPULATION AND PROPOSED ORDER SETTING
                DUE DATE FOR SUPPLEMENTAL SUBMISSIONS


       WHEREAS, on September 26, at the conclusion of the oral argument on

Defendants’ pending motions to dismiss, the Court granted the parties leave to

supplement their oral presentations with a written submission of up to fifteen pages, due

within ten days of their receipt of the oral argument transcript;

       WHEREAS the parties, having since conferred, agree to jointly propose to the

Court that their submissions be due on November 7, 2018, a proposed due date that

(irntors in the parties’ expectations concerning the timing of transcript delivery; and

       IT IS HEREBY ORDERED that the parties shall file their supplemental

submissions, if any, on or before November 7, 2018.
 Case 1:17-cv-02041-RJL Document 42 Filed 10/03/18 Page 2 of 3



SO ORDERED this   ____   day of October 2018.




                                Richard J. Leon
                                United States District Judge




                                  2
        Case 1:17-cv-02041-RJL Document 42 Filed 10/03/18 Page 3 of 3



                            CERTIFICATE OF SERVICE

      I hereby certify that on this 3rd day of October 2018, I electronically filed and

served the foregoing using the CM/ECF system.


                                             /s/Alan S. Lewis
                                       Alan S. Lewis (#NY0252)
                                       CARTER LEDYARD & MILBURN LLP
                                       2 Wall Street
                                       New York, NY 10005
                                       Tel.: 212-732-3200
                                       Fax: 212-732-3232
                                       I ewi s@c I m .com

                                       Cotinselfor Plaintiffs
                                        Mikhail Fridinan, et aL




                                            -I
                                            2
